NOTICE OF ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment filed on 02/28/2022 has been entered. Claims 1-14 are still pending in this application. Applicant’s amendments to the claims have overcome the abstract objection, the claim objection, and the 35 USC § 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, rejection previously set forth in the Non-Final Office Action mailed 11/26/2021.

Reasons for Allowance
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art taken as a whole does not show or suggest a luminaire having a mounting section comprising a recessed section carrying a first gear wheel portion, the recessed section being flanked by at least one protruding section carrying a second gear wheel portion; and a mounting body for engaging with the mounting section, the mounting body comprising a protruding end portion carrying a first further gear wheel portion for engaging with the first gear wheel portion; and at least one recessed side portion flanking said end portion and carrying a second further gear wheel portion arranged to simultaneously engage with the second gear wheel portion when the first further gear wheel portion engages with the first gear wheel portion; wherein the first gear wheel portion is concavely shaped and the first further gear wheel portion is convexly shaped; and wherein each 
The closet prior art, PLOMTEUX (US 2014/0105670), does not include the combination of all the claimed limitations above, specifically a luminaire having a mounting section including a recessed section carrying a first gear wheel portion, the recessed section flanked by at least one protruding section carrying a second gear wheel portion, a mounting body comprising a protruding end portion carrying a first further gear wheel portion and at least one recessed side portion flanking the protruding end portion and carrying a second further gear wheel portion, the first gear wheel portion is concavely shaped, the first further gear wheel portion is convexly shaped, the second gear wheel portion is convexly shaped, the second further gear wheel portion is concavely shaped, and the second further gear wheel portion simultaneously engage with the second gear wheel portion when the first further gear wheel portion engages with the first gear wheel portion as required by the claim and there is no motivation absent the applicant' s own disclosure to modify the PLOMTEUX reference in the manner required by the claims. In other words, the prior art taken as a whole does not show or suggest the combination of two sets of gear wheels, where the mounting section includes the recessed section having the concave gear wheel and the protruding section having a convex gear wheel, the mounting body includes the protruding end portion having a convex gear wheel and the recessed side portion having the concave gear wheel, and the mounting body engages with the mounting section to engage the respective gears wheels as claimed.
Because the prior art of record taken as a whole fails to disclose or teach the recited claimed combination, and there is no reason or motivation for modification absent the applicant's own disclosure, the claims are allowable over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES ENDO whose telephone number is 571-272-2782.  The examiner can normally be reached on Monday-Friday 9AM-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JONG-SUK LEE can be reached on 571-272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J. E./
Examiner, Art Unit 2875


/JONG-SUK (JAMES) LEE/Supervisory Patent Examiner, Art Unit 2875